DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Boiano on 09/09/2021.



1.-30.  (Cancelled)
31.	(Currently Amended)	A method for dynamically adjusting a size of a buffer of a media consumption device, the method comprising:
	buffering a first segment of the media asset in a buffer having a first buffer size;
	retrieving metadata associated with a second segment of the media asset;
	determining, based on retrieved metadata of the second segment of the media asset and a user profile, whether a rewind request is likely to be received during the second segment of the media asset by:
identifying a complexity score of the second segment;
retrieving a complexity tolerance score from the user profile; and
in response to determining that complexity score of the second segment exceeds the complexity tolerance score, determining that the rewind request is likely to be received; 
	in response to determining that the rewind request is likely to be received:
		increasing the size of the buffer to a second buffer size; and
		buffering the second segment of the media asset in the buffer having the second buffer size; and
	in response to detecting an end of the second segment, reducing the size of the buffer to the first buffer size.


32.	(Currently Amended)	The method of claim 31, further comprising:
	in response to determining that the rewind request is not likely to be received:
		decreasing the size of the buffer to a third buffer size; and
		buffering the second segment of the media asset in the buffer having the third buffer size; and
		in response to detecting the end of the second segment, increasing the size of the buffer to the first buffer size.


33. 	(Previously Presented)	The method of claim 31, further comprising:
	receiving a rewind request during the second segment of the media asset; and
	in response to receiving the rewind request:
		rewinding the second segment; and
		playing content of the buffer on the media consumption device from a point to which the second segment was rewound.


34. 	(Previously Presented)	The method of claim 31, wherein increasing the size of the buffer comprises:
	calculating an amount of memory needed to store the entire second segment of the media asset; and
	setting the size of the buffer based on the calculated amount of memory.


35. 	(Previously Presented)	The method of claim 31, wherein increasing the size of the buffer comprises:
	identifying an average length of rewind requests received from a plurality of users while consuming the second segment of the media asset;
	calculating an amount of memory needed to store a portion of the second segment corresponding to the average length of the rewind requests; and
	setting the size of the buffer based on the calculated amount of memory.


36. 	(Previously Presented)	The method of claim 31, wherein increasing the size of the buffer comprises:
	identifying an average length of rewind requests received from the user while consuming media segments that are similar to the second segment of the media asset;
	calculating an amount of memory needed to store a portion of the second segment corresponding to the average length of the rewind requests; and



37. 	(Previously Presented)	The method of claim 31, wherein increasing the size of the buffer comprises:
	determining a duration of the second segment; 
determining a bitrate for the media asset;
	calculating an amount of memory needed to store the second segment by multiplying the bitrate for the media asset by the duration; and
setting the size of the buffer based on the calculated amount of memory.


38. 	(Previously Presented)	The method of claim 37, wherein setting the size of the buffer based on the calculated amount of memory, comprises:
	determining a maximum buffer size for the media consumption device; 
in response to determining that the calculated amount of memory is greater than the maximum buffer size, setting the size of the buffer to the maximum buffer size; and
in response to determining that the calculated amount of memory is not greater than the maximum buffer size, setting the size of the buffer to the calculated amount of memory.


39-40. 	(Cancelled)	


41. 	(Currently Amended)	A system for dynamically adjusting a size of a buffer of a media consumption device, the system comprising control circuitry configured to:
	buffer a first segment of the media asset in a buffer having a first buffer size;
	retrieve metadata associated with a second segment of the media asset;
 by:
identifying a complexity score of the second segment;
retrieving a complexity tolerance score from the user profile; and
in response to determining that complexity score of the second segment exceeds the complexity tolerance score, determining that the rewind request is likely to be received; 
	in response to determining that the rewind request is likely to be received:
		increase the size of the buffer to a second buffer size; and
		buffer the second segment of the media asset in the buffer having the second buffer size; and
	in response to detecting end of the second segment, reduce the size of the buffer to the first buffer size.


42. 	(Currently Amended)	The system of claim 41, wherein the control circuitry, in response to determining that the rewind request is not likely to be received, is further configured to:
		decrease the size of the buffer to a third buffer size; and
		buffer the second segment of the media asset in the buffer having the third buffer size; and
		in response to detecting the end of the second segment, increase the size of the buffer to the first buffer size.


43. 	(Previously Presented)	The system of claim 41, wherein the control circuitry is further configured to:
	receiving a rewind request during the second segment of the media asset; and
	in response to receiving the rewind request:
		rewinding the second segment; and



44. 	(Previously Presented)	The system of claim 41, wherein the control circuitry is further configured, when increasing the size of the buffer, to:
	calculating an amount of memory needed to store the entire second segment of the media asset; and
	setting the size of the buffer based on the calculated amount of memory.


45. 	(Previously Presented)	The system of claim 41, wherein the control circuitry is further configured, when increasing the size of the buffer, to:
	identifying an average length of rewind requests received from a plurality of users while consuming the second segment of the media asset;
	calculating an amount of memory needed to store a portion of the second segment corresponding to the average length of the rewind requests; and
	setting the size of the buffer based on the calculated amount of memory.

46. 	(Previously Presented)	The system of claim 41, wherein the control circuitry is further configured, when increasing the size of the buffer, to:
	identifying an average length of rewind requests received from the user while consuming media segments that are similar to the second segment of the media asset;
	calculating an amount of memory needed to store a portion of the second segment corresponding to the average length of the rewind requests; and
	setting the size of the buffer based on the calculated amount of memory.

47.	 (Previously Presented)	The system of claim 41, wherein the control circuitry is further configured, when increasing the size of the buffer, to:
	determine a duration of the second segment;
	determine a bitrate for the media asset;

	setting the size of the buffer based on the calculated amount of memory.

48. 	(Previously Presented)	The system of claim 41, wherein the control circuitry is further configured, when setting the size of the buffer based on the calculated amount of memory, to:
	determine a maximum buffer size for the media consumption device;
in response to determining that the calculated amount of memory is greater than the maximum buffer size, setting the size of the buffer to the maximum buffer size; and
in response to determining that the calculated amount of memory is not greater than the maximum buffer size, setting the size of the buffer to the calculated amount of memory.

49-50.		(Cancelled)	


Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramamurthy et al (US PG Pub No. 2012/0331106) teaches a method that determines a likelihood of receiving a seek request from a user to move from a current playout position to one of the predicted seek positions, and determines a size of a buffer for each version of each segment in the multimedia content stream based on the likelihood of receiving the seek request. 
Cheung et al (US PG Pub No. 2020/0037047) teaches the playback application selectively buffers different portions of the interactive media title, based on the collected data, in anticipation of the user selecting particular options for available choices.
Caliendo, JR et al (US PG Pub No. 2016/0014476) teaches a method, including: playing, on a display device, video content; providing, using at least one speaker, audio content associated with the video content; obtaining, from an external source, data relating to playback context; determining, using a processor, that the data relating to playback context is associated with a reduced audibility context; and providing, on the display device, textual data associated with dialogue of the video content.
Bank et al (US PG Pub No. 2014/0149555) et al teaches determining, using a processor, a non-chronological ordering of a plurality of segments of the media file for buffering according to historical playback data for each of the plurality of segments of the media file.


s 31-38 and 41-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 31 and 41, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 31 and 41 as a whole. Therefore, claims 31 and 41 are held allowable.
Regarding claims 32-38 and 42-48, they depend from allowable claims 31 and 41. Therefore, claims 32-38 and 42-48 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423